Citation Nr: 0305526	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for headaches, status post, posterior fossa 
decompression surgery for Chiari malformation with dizziness.

2.  Entitlement to a compensable evaluation for chronic 
sinusitis, status post rhinoplasty and septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
March 1984 to April 1988 and from June 1988 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1988 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  The case returns following 
Board remands in February 2000 and January 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran experiences frequent headaches but such are 
not completely prostrating and do not last for a prolonged 
period.

3.  The veteran does not have incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or at 
least three non-incapacitating episodes of sinusitis within 
any 12-month period of this claim .


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for headaches, status post posterior 
fossa decompression surgery for Chiari malformation with 
dizziness have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2002).



2.  The criteria for entitlement to a compensable evaluation 
for chronic sinusitis, status post rhinoplasty and 
septoplasty have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6510-6514 and 
General Rating Formula (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
Through the statement of the case and supplements thereto, 
the veteran has been informed that medical evidence showing 
that the disabilities at issue more nearly approximate the 
criteria for a higher evaluation is required to substantiate 
the claims.  He has also been advised of the evidence 
considered and the reasons and bases for the determinations 
made in his appeal.  In a letter from the RO dated in 
February 2002, as well as in the Board's January 2002 remand, 
the veteran was informed of the enactment of the VCAA, the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Pursuant to the 
Board's January 2002 remand, additional evidence, to include 
contemporary examination evidence, was obtained.  The 
supplemental statement of the case issued in December 2002 
notified the veteran of the additional evidence considered 
and the reasons and bases for the continued denials of his 
claims.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board also notes that the record contains service medical 
records and post-service records of VA treatment for the 
disabilities at issue, as well as the veteran's vocational 
rehabilitation folder.  Moreover, the veteran has been 
afforded appropriate VA examinations, most recently in August 
2002.  The medical evidence of record is now sufficient to 
rate the disabilities at issue in this appeal.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, beyond that set 
out below.

Service medical records reflect the veteran's complaints of 
nasal congestion and nasal discharge, as well as complaints 
of headaches and dizziness.  In-service 
X-rays revealed chronic sinusitis and the veteran underwent 
surgical repair of his sinuses.  Service records also reveal 
that the veteran underwent a craniotomy to treat an Arnold-
Chiari malformation.

In February 1998, the veteran appeared for VA neurologic 
examination.  He was still on active duty at that time.  He 
complained of having headaches three times per day and 
reported that such were partially relieved by Ibuprofen.  He 
also complained of episodes of lightheadedness or lost 
balance.  The diagnoses were migraine headaches and postural 
dizziness.  The examiner indicated the veteran was not 
employable at that point but could be employable in other 
areas.

In March 1998, the veteran underwent VA examination of his 
sinuses.  He complained of recurrent nasal catarrh and 
postnasal drip.  Examination revealed normal turbinates with 
adequate airways on both sides of the nose.  There was no 
tenderness over the maxillary sinuses.  There was no evidence 
of infection.  The impression was no nasal disease and no 
active nasal sinus disease; X-rays were normal.  

Vocational Rehabilitation records are associated with the 
veteran's claims file.  In July 1998 the veteran identified 
limitations in activities due to his headaches, dizziness and 
sinus problems, to include difficulties with dust and 
allergens, and difficulty with positional changes such as 
bending and lifting.  He indicated he would be able to work 
if trained for employment that did not exacerbate his 
symptoms.  A Job Readiness Assessment, also dated in July 
1998, notes the veteran's current complaints of morning 
headaches and dizziness, and episodes of dizziness when 
performing physical labor.  He reported taking over-the-
counter medications to treat his symptoms.  

In a rating decision dated in August 1998, the RO granted 
service connection for headaches and dizziness, status post 
fossa decompression due to Chiari malformation and assigned a 
30 percent evaluation effective July 1, 1998.  The RO also 
granted service connection for chronic sinusitis, status post 
rhinoplasty/septoplasty, and assigned a noncompensable 
evaluation effective July 1, 1998.

The veteran presented for a VA examination in December 1998.  
He reported symptoms of daily head pain, dizziness and poor 
coordination, especially in the morning upon awakening, and 
indicated such would last for one to one-and-a-half hours.  
He denied follow-up care or seeing a physician on a regular 
basis.  He reported taking 800 milligrams of Ibuprofen three 
or four times per week.  The veteran also reported 
unpredictable episodes of dizziness.

In a VA outpatient record dated in December 1998, it was 
noted that the veteran complained of daily frontal sinus pain 
and ear pain, with right-sided occlusion and mucous 
production.  Examination revealed maxillary tenderness and 
swelling of the nasal turbinates.  No diagnosis pertinent to 
the sinuses is shown in the report.  X-rays of the sinuses in 
December 1998 were negative.  The VA physician prescribed 
penicillin.  In January 1999 such was noted to have had no 
effect.  A later January 1999 record reflects that no 
antibiotics were indicated at that time.  In March 1999 the 
veteran appeared with complaints of a cough, sore throat and 
head congestion; the impression was an upper respiratory 
infection for which medications were prescribed.  In April 
1999 the veteran presented with complaints of shortness of 
breath and burning in the chest; no sinus findings were 
noted.

In a rating decision dated in February 1999, the RO granted 
service connection and assigned a separate 30 percent 
evaluation for a skull defect pursuant to Diagnostic Code 
5296, effective July 1, 1998.

In a special report of vocational training, dated in 
September 1999, the veteran was noted to be pursuing a course 
of study as a parole officer.  The report also indicates that 
the veteran was diagnosed with manic depression for which he 
was prescribed medication.  As of April 2000 the veteran was 
noted to be doing well in his course of vocational study.

The veteran presented for a VA examination in August 2002.  
The examiner reviewed the claims file and noted the veteran's 
history of Arnold-Chiari syndrome, manifested by occipital 
headaches and dizzy spells.  The veteran reported continuing 
problems with headaches, but stated such appeared to have 
stabilized over time.  He described waking with a headache 
each morning, accompanied by a feeling of dizziness and 
clumsiness.  He stated that the headaches were most severe 
when he first woke up but tapered off after two or three 
hours.  He reported that his dizziness would occur on a daily 
basis during hot weather, and only once a month the rest of 
the year.  He described the dizziness episodes as occurring 
when he was standing and usually lasting five to 10 seconds, 
occasionally lasting up to 30 seconds.  The veteran informed 
the examiner that he did not have to lay down or leave work 
due to his symptoms and he had not lost time from work.  He 
stated that he takes four Tylenol per day.  The veteran rated 
his headaches as a severity of 5/10.  

The August 2002 examiner noted that computerized tomography 
completed in November 1998 showed a post-surgical change and 
was otherwise unremarkable.  Current neurologic examination 
was also stated to be normal, with the exception of some mild 
incoordination in the left arm upon finger-to-nose testing.  
The impressions were daily episodes of occipital headaches 
and episodic dizziness.

In August 2002, the veteran's sinuses and nose were also 
examined by VA.  The examiner noted that the veteran had had 
numerous sinus infections during service without VA 
outpatient evidence of such since discharge.  The VA examiner 
also noted that sinus X-rays in December 1998 were normal.  
The veteran complained of continued facial pressure over the 
frontal sinus area at night when lying supine.  He denied 
taking any treatment other than an occasional Actifed or 
Sudafed.  The examiner noted that the veteran breathed 
through his nose fairly well, with intermittent blockage 
described as mild and becoming moderate in the spring time.  
The veteran reported the evacuation of dark mucous when first 
awakening in the morning, stating that such cleared as the 
day continues.  The examiner stated that the veteran's sinus 
pressure was not severe and that the veteran was last treated 
for an acute sinus infection in 1996 or 1997.  There was also 
noted to be mild-to-moderate nasal obstruction bilaterally, 
described as less than 50 percent.  The sinuses were 
nontender and there was no evidence of purulent discharge or 
crusting.  Sinus X-rays were normal.  The examiner opined 
that the veteran's sinus condition did not appear to be 
impairing his ability to work and that the veteran did not 
have any work loss over the past year due to sinus problems.  
The examiner also indicated that headaches and dizziness did 
not seem to be impairing the veteran's ability to work.

Analysis

Headaches

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic, prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic, prostrating 
attacks averaging one in two months over the last several 
months, a 10 percent rating is warranted, and with less 
frequent attacks a noncompensable rating is assigned.

The Board does not question the veteran's account of having 
daily headaches.  The percentage evaluations set out under 
Diagnostic Code 8100 contemplate more than just the frequency 
of headaches.  Diagnostic Code 8100 provides for a rating in 
excess of 30 percent only where headaches are completely 
prostrating and prolonged in nature.  In this case the 
veteran himself has consistently reported having headaches 
only in the mornings and has stated that such last for only a 
few hours.  He has denied treatment with more than over-the 
counter medications and has specifically indicated that he 
does not have to lie down and has not had to miss any time 
from work due to his headaches.  The record also contains a 
competent medical opinion indicating that the veteran's 
employability is not affected by his headaches.  Such 
assessment, based on current examination and a historical 
overview of the veteran's condition, is more probative than 
the Vocational Rehabilitation notation that the veteran was 
unemployable.  The Vocational Rehabilitation notation was, in 
fact, made while the veteran was still on active duty and 
more proximate in time to his cranial surgery.  There is, in 
sum, no evidence in the post-service record that the 
veteran's headaches are completely prostrating or that such 
last for prolonged periods or interfere with work.  As such 
an evaluation in excess of the currently assigned 30 percent 
is not warranted under Diagnostic Code 8100 at any time 
during the initial evaluation period.  

Moreover, there is no alternative diagnostic code that would 
be more appropriate to the evaluation of the veteran's 
headaches and allow for the assignment of a higher 
evaluation.  Here the Board notes, however, that the veteran 
is in receipt of a separate 30 percent evaluation based on 
the defect in his skull residual to his cranial surgery.  The 
instant appeal concerns solely the propriety of the rating to 
be assigned to the veteran's headaches.  The veteran has not 
pursued a claim of entitlement to more than a 30 percent 
rating for his skull defect or residuals attributable to such 
and, accordingly, that matter is not discussed herein.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Sinusitis

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
occurs.  A 30 percent evaluation is warranted if there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Assignment of a 50 percent 
evaluation is warranted for symptomatology following radical 
surgery with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 
General Rating Formula.

In this case the last documented treatment for sinus 
complaints was in 1998.  Since that one instance, X-rays and 
clinical evaluations have failed to reveal active sinusitis.  
The veteran himself reports daily problems with congestion 
and indicates he occasionally takes over-the-counter 
medications for treatment.  The more contemporary outpatient 
and examination reports are, however, negative not only for 
diagnosis of an active sinus infection, but also negative for 
note of any purulent crusting or the need for antibiotics to 
treat sinus problems.  As such, there is no competent 
evidence of either incapacitating episodes of sinusitis, or 
the requisite number of non-incapacitating episodes within a 
12-month period to meet the criteria for a compensable 
evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
The Board finds, however, no basis upon which to assign a 
higher evaluation.  In particular, the Board has considered 
the application of 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2002) based on evidence in the claims file of nasal 
obstruction.  There is, however, no evidence of complete one-
sided obstruction or 50 percent obstruction bilaterally.  In 
fact, examination evidence clearly includes the opinion that 
there is less than 50 percent obstruction on each side.  As 
such, Diagnostic Code 6502 does not provide the basis for 
assignment of a compensable evaluation.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine, but as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).



Extra-schedular Evaluation

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

Despite the 1998 notation that the veteran's residuals 
prevented employment, the veteran has not since indicated 
that he has missed any time from work due to either his 
headaches or his sinusitis.  He has, in fact, specifically 
denied any interference with his work attendance and 
vocational rehabilitation records reflect that he did well in 
his studies.  The record also does not reflect frequent 
hospitalizations or frequent treatment for either disability 
post service and, moreover, does not show any unusual 
manifestations of either disability.  Instead the medical 
evidence shows that the manifestations of the veteran's 
headache and sinus disabilities are consistent with the 
schedular criteria.  The record also reflects that despite 
symptom complaints the veteran continues to function in his 
daily employment and other tasks of everyday life using only 
over-the-counter medications.  In sum there is no indication 
in the record that the average industrial impairment from 
either disability would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for headaches, status post posterior fossa decompression 
surgery for Chiari malformation with dizziness, is denied.

Entitlement to a compensable evaluation for chronic 
sinusitis, status post rhinoplasty and septoplasty, is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

